Case 20-61126-sms       Doc 32   Filed 04/21/21 Entered 04/21/21 14:18:18         Desc Main
                                 Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: April 21, 2021
                                                     _________________________________

                                                                Sage M. Sigler
                                                         U.S. Bankruptcy Court Judge

 ________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISON

   IN RE:

   AMY ELIZABETH BARNES                       :     CHAPTER 13
                                              :
                  Debtor.                     :     CASE NO.: 20-61126-SMS


    ORDER GRANTING DEBTOR’S MOTION TO SUSPEND PLAN PAYMENTS
                 FOR MARCH, APRIL AND MAY 2021

            This matter arose upon Debtor’s “Motion to Suspend Plan Payments for March,

   April and May 2021” (“Motion”), filed in the above-styled Chapter 13 case on February

   18, 2020 (Docket Entry No. 31).     The hearing on the Motion was held on March 30,

   2021. The Motion seeks to suspend Debtor’s Chapter 13 plan payments for the months

   of March, April and May 2021, with a matching reduction in Plan base. The Chapter 13

   Trustee did not oppose the Motion and no appearances were made by any other party in
Case 20-61126-sms        Doc 32   Filed 04/21/21 Entered 04/21/21 14:18:18         Desc Main
                                  Document     Page 2 of 3



   interest. After review of the record and the pleadings in this case and for good cause

   shown, it is hereby

          IT IS ORDERED that Debtor’s Motion is GRANTED the payments for March,

   April and May 2021 are suspended and there shall also be a matching reduction in the

   Chapter 13 Plan base. It is

          FURTHER ORDERED that Debtor is to resume monthly plan payments

   pursuant to the terms of the Chapter 13 Plan beginning with the June 2021 plan payment.



                                     END OF DOCUMENT



   PREPARED BY:

   /s/__________________
   Shawn J. Eisenberg
   Georgia Bar No. 128077
   Eisenberg Law, LLC
   P. O. Box 683153
   Marietta, GA 30068
   Attorney for Debtor


   No Opposition:

   /s/__________________
   K. Edward Safir, Esq.
   Georgia Bar No. 622149
   Mary Ida Townson
   Chapter 13 Trustee
   Suite 2200
   191 Peachtree Street, NE
   Atlanta, GA 30303-1740
   Attorney for Chapter 13 Trustee
Case 20-61126-sms      Doc 32   Filed 04/21/21 Entered 04/21/21 14:18:18   Desc Main
                                Document     Page 3 of 3



                                 DISTRIBUTION LIST

Mary Ida Townson
Chapter 13 Trustee
Suite 2200
191 Peachtree Street, NE
Atlanta, GA 30303-1740

Amy Elizabeth Barnes
886 Wanda Circle SW
Marietta, GA 30008
